Citation Nr: 9912178	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-14 140A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from February 1964 to February 
1967.  This appeal arises from an April 1998 rating action in 
which the RO denied service connection for a back disability.


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for a back disability is plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for a 
back disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends, in effect, that he should be service 
connected for a back disability which had its onset in 
service.

A review of the veteran's service medical records reveals 
that on preenlistment physical examination there were no 
complaints, findings, or diagnosis of a back disability.  In 
an August 13, 1966 treatment record, it was noted that the 
veteran had strained his back while lifting.  Medication was 
prescribed.  In an August 14, 1966 treatment record, the 
veteran continued to have lower lumbar pain.  In an August 
23, 1966 treatment record, it was noted that the veteran had 
no further back symptoms.  The discharge examination was 
negative for any complaints, findings, or diagnosis of a back 
disability.  

Private outpatient treatment records dated from September 
1977 to October 1983 were received from B. Bartolotto, 
Chiropractor.  The veteran provided a history of low back 
pain for the past fifteen years.  The records reveal that the 
veteran was seen consistently for complaints of back pain and 
was diagnosed with chronic lumbar strain.   

Private outpatient treatment records dated in  December 1979 
and January 1987 were received from K. S. Agneshwar, M.D.  In 
the December 1979 treatment record, the veteran complained of 
severe back pain.  Dr. Agneshwar noted that the veteran was a 
mechanic and requested that he stop work for a couple of days 
due to the heavy nature of his work.  The diagnosis was 
chronic low back pain.  In the January 1987 treatment record, 
it was noted that the veteran had been exercising and 
complained of pain in the chest and back.  A physical 
examination was negative.  It was the physician's belief that 
the veteran's pain was due to the muscular exercise and hard 
work, and that it would improve.  

In a May 1985 private outpatient treatment record from B. 
Dorsey, M.D., it was noted that the veteran had had back 
problems.  

Private outpatient treatment records dated in December 1995 
and January 1996 were received from P.J. Lofaso, Jr., M.D.  
In the December 1995 treatment record, it was noted that the 
veteran was in a car accident and injured his back and his 
neck.   The assessment included lumbar strain.  In the 
January 1996 treatment record, it was noted that the veteran 
had occasional back discomfort which radiated down his left 
leg.  The assessment included low back strain with a negative 
leg raise.  


II.  Analysis

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no duty to 
assist him further in the development of his claim because 
such development would be futile.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinksi, 1 Vet. App. 78 (1990).  As will be 
explained below, the Board finds that his claim is not well-
grounded.

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that evidentiary assertions on or accompanying a claim 
for VA benefits must be accepted as true for the purpose of 
determining that the claim is well-grounded.  Exceptions to 
this rule occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  Espiritu v. Derwinski, 2 
Vet.App. 492; Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
King v. Brown, 5 Vet. App. 19  (1993).  Where the 
determinative issue involves medical 
causation, competent medical evidence to show the claim is 
plausible is required for a claimant to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

It should be noted that all three requirements of Caluza must 
be satisfied in order to establish a well-grounded claim.  In 
this case, there is current evidence of a back disability.  
Thus, the first Caluza requirement to establish a well-
grounded claim is met.  The second Caluza requirement is also 
met since the veteran is competent to state that he injured 
his back in service.  However, there is no medical opinion of 
record linking the current back disability to service.  Thus, 
the third Caluza requirement is not met.  As such, the Board 
finds that the veteran's claim for service connection for a 
back disability is not well-grounded, and the appeal must be 
denied.


ORDER

Evidence of a well-grounded claims not having been submitted 
with respect to the issue of service-connection for a back 
disability, the appeal is denied.




		
	ROBERT A. LEAF
	Acting Member, Board of Veterans' Appeals



 

